Case: 21-50151      Document: 00516114355         Page: 1    Date Filed: 12/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 December 2, 2021
                                  No. 21-50151
                                Summary Calendar                   Lyle W. Cayce
                                                                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jaime Rojo-Sanchez,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:13-CR-251-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Jaime Rojo-Sanchez appeals the 24-month sentence imposed on
   revocation of his term of supervised release. He argues that the district court
   committed a clear or obvious error that affected his substantial rights by
   miscalculating his advisory range of imprisonment and imposing an upward


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50151        Document: 00516114355          Page: 2    Date Filed: 12/02/2021




                                      No. 21-50151


   departure based upon that range. Because Rojo-Sanchez failed to object in
   the district court on this basis, our review is for plain error. See United States
   v. Mondragon-Santiago, 564 F.3d 357, 361 (5th Cir. 2009); see also Puckett v.
   United States, 556 U.S. 129, 135 (2009).
             It is undisputed that the district court erroneously calculated the
   applicable advisory range at sentencing. Thus, as the Government concedes,
   Rojo-Sanchez has shown a forfeited error that is clear or obvious and has thus
   satisfied the first two prongs of the plain error analysis. See Puckett, 556 U.S.
   at 135.
             To satisfy the third prong of the plain error analysis, the appellant
   “must show a reasonable probability that, but for the error, the outcome of
   the proceeding would have been different[.]” Molina-Martinez v. United
   States, 136 S. Ct. 1338, 1343 (2016) (internal quotation marks and citation
   omitted); see also United States v. Mims, 992 F.3d 406, 409 (5th Cir. 2021)
   (recognizing Molina-Martinez’s applicability to cases involving revocation
   sentencing). Given Rojo-Sanchez’s criminal history category and the grade
   of his violations, his advisory range should have been 5 to 11 months of
   imprisonment. See U.S.S.G. § 7B1.4(a), p.s. However, the district court
   determined his advisory range was 8 to 14 months of imprisonment. “When
   a defendant is sentenced under an incorrect Guidelines range[,] . . . the error
   itself can, and most often will, be sufficient to show a reasonable probability
   of a different outcome absent the error.” Molina-Martinez, 136 S. Ct. at 1345.
   However, the district court’s application of an erroneous advisory range is
   not dispositive on whether the error affected a defendant’s substantial rights.
   See Mims, 992 F.3d at 409. “Whether reliance on an incorrect range
   prejudices a defendant is a case-by-case inquiry, and the record may show
   that the court based the sentence on factors independent of the Guidelines.”
   Id. (internal quotation marks and citation omitted).




                                           2
Case: 21-50151      Document: 00516114355           Page: 3    Date Filed: 12/02/2021




                                     No. 21-50151


          Although the district court considered the incorrect advisory range, it
   did not use the incorrect range as a reference point in determining the
   appropriate sentence. See United States v. Wikkerink, 841 F.3d 327, 337-38
   (5th Cir. 2016). Rather, the district court selected Rojo-Sanchez’s sentence
   after considering a number of factors independent of the Guidelines. See
   Mims, 992 F.3d at 409. Specifically, the district court based its decision upon
   Rojo-Sanchez’s noncompliance with the conditions and terms of
   supervision, his tendency towards recidivism, and his history and
   characteristics. Based upon these factors, the district court determined that
   a statutory maximum sentence of 24 months was necessary to deter further
   criminal conduct and to protect the public from additional crimes of Rojo-
   Sanchez. Under these circumstances, there is no reason to conclude that,
   but for the district court’s consideration of the incorrect advisory range,
   Rojo-Sanchez would have received a lesser sentence. See Molina-Martinez,
   136 S. Ct. at 1343.
          Because Rojo-Sanchez has not satisfied his burden of showing that the
   error affected his substantial rights, see Puckett, 556 U.S. at 135, the judgment
   of the district court is AFFIRMED.




                                          3